DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to a preliminary amendment filed 3/15/2021. As directed by the amendment, claims 11-19 were amended, no claims were cancelled nor added. Thus, claims 1-19 are presently pending in this application.   

Election/Restrictions
The restriction requirement is withdrawn in response to the claim amendments filed on 3/15/2021. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitation “a pneumatic system configured to introduce pneumatic fluid to the bellows actuators of the pneumatic leg actuator units to independently actuate the bellows actuators” (claim 1, lines 21-23).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 11, the limitation “An exoskeleton system configured to execute a semi-supervised intent recognition control program, wherein executing the semi-supervised intent recognition control program causes the exoskeleton system to: in response to a state transition intention input, change the exoskeleton system from operating in a first mode with sensitivity to detecting state transitions at a first sensitivity level to operating in a second mode with sensitivity to detecting state transitions at a second sensitivity level that is more sensitive than the first sensitivity level; identify a state transition while operating in the second mode and using the second sensitivity level; and facilitate the identified state transition by actuating the exoskeleton system” (lines 2-14) is unclear if the applicant is trying to claim an apparatus claim or a method, the preamble states a system, but the rest of the claims appears to be a method claim. Furthermore, there appears to be no structures being claimed, there is no transitional phrase to indicate what structure the exoskeleton system comprises, therefore, it is unclear as to what structures are being used to perform the steps. Furthermore, because a transitional phrase is missing, it is unclear if the applicant intends on claiming the semi-supervised intent recognition control program to be part of the exoskeleton system or separate.
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sankai (2016/0331624).
Regarding claim 6, Sankai discloses an exoskeleton system (10, fig. 1, paragraph 0085) configured to execute a semi-supervised intent recognition control program (see paragraph 0172 and 0176, Sankai discloses a plurality of sensors including biopotential signal sensor used for controlling the drive motors for moving the hip and knee joints, the biopotential measures muscle activity and based off of the muscle activity would provide a corresponding assistance to the user via the actuators, therefore, the program that is used to process the sensor signal to determine correspond assistance would be the semi-supervised intention recognition program), the exoskeleton system comprising an actuator unit (18/18a and 140, see paragraph 0085 and actuators 14R/14L and associated 22R/22L and 23R/23K) that includes: a joint (joint formed by 22L and 23L and 14L at the knee or joint formed by 22R, 23R and 14R, see fig. 1, paragraphs 0017 and 0097) configured to be aligned with a knee of the leg of a user wearing the leg actuator unit (see fig. 1 and paragraph 0097), an upper arm (22R and 22L, see fig. 1, paragraphs 0090 and 0097) coupled to the joint and extending along a length of an upper leg portion above the knee of the user wearing the leg actuator unit (see paragraphs 0090 and 0097); a lower arm (23R and 23L, fig. 1, 
Regarding claim 7, Sankai discloses that wherein executing the semi-supervised intent recognition control program further causes the exoskeleton system to, in response to a second mode timeout, switch back to operating in the first mode and using the first sensitivity level for identifying state transitions (Sankai discloses in paragraph 0159 that the user can select a sensitivity level to control the sensitivity of the biopotential sensors, therefore, the exoskeleton system is capable of switching back to operating in the first mode and using the first sensitivity, if a user decided to switch back after a certain amount of time, wherein that certain amount of time is the timeout of the second mode (it is noted that the claim fails to claim what performs the time out, if there is a timer, or the step is automatically performed by a processor or if the time out is a manual timeout that is determined mentally by the user and then manually switching back to the first mode after the user decided to switch back)).
Regarding claim 8, Sankai discloses that the sensitivity of the plurality of sensors can be adjusted, and that the state transition is based on the plurality of the sensors, therefore, the identifying of the second state transition at the second sensitivity level is based at least in part on a second of sensor data obtain from at least one sensor of the exoskeleton system, and that the set of sensor data identifies that second state transition at the second sensitivity level, but would not identify the second state 
Regarding claim 9, Sankai discloses that wherein identifying the second state transition while operating in the second mode and using the second sensitivity level comprises: determining that the exoskeleton is in a standing state, with the exoskeleton having an option to transition to either a sit state or walk state from the standing state while operating in the second mode and after receiving the state transition intention input, monitoring for state transitions including for a state transition to either of the sit state or walk state, and identifying the second state transition using the second sensitivity level, the second state transition being to one of the sit state or walk states, and in responses facilitating the transition to the one of the sit state or walk state by actuating the exoskeleton system (Sankai discloses in paragraphs 0148 and 0195 that the device assist the user in standing, sitting and walking, and since the selection of the different sensitivity levels would take place throughout the use of the device including the transition and walking cycle until a different sensitivity level is selected, the system of Sankai would be identifying the second state transition while operating in the second mode and using the second sensitivity level comprises: determining that the exoskeleton is in a standing state, with the exoskeleton having an option to transition to a walk state from the standing state while operating in the second mode and after receiving the state transition intention input, monitoring for state transitions including for 
Regarding claim 10, Sankai discloses that wherein the receiving a state transition intention input does not trigger a state transition by the exoskeleton system (see the rejection to claim 6, Sankai discloses that the state transition intention input is to select different sensitivity, the triggering of the state transition is done by the user via muscle/biopotential sensors, and the exoskeleton system transitioning to different states based on the intention of the user), and wherein receiving a state transition intention input does not limit viable physical state transition options of the exoskeleton system (see paragraphs 00159 and 0172 an 0176-0178 of Sankai, the state transition intention input is merely an adjustment of sensitivity of the plurality of sensors, and would not limit viable physical state transition options of the exoskeleton system). 
Regarding claim 11, Sankai discloses an exoskeleton system (10, fig. 1, paragraph 0085) configured to execute a semi-supervised intent recognition control program (see paragraph 0172 and 0176, Sankai discloses a plurality of sensors including biopotential signal sensor used for controlling the drive motors for moving the hip and knee joints, the biopotential measures muscle activity and based off of the muscle activity would provide a corresponding assistance to the user via the actuators, therefore, the program that is used to process the sensor signal to determine correspond assistance would be the semi-supervised intention recognition program), wherein executing the semi-supervised intent recognition control program causes the 
Regarding claim 12, Sankai discloses that wherein executing the semi-supervised intent recognition control program further causes the exoskeleton system to, in response to a second mode timeout, switch back to operating in the first mode and . 
Regarding claim 13, Sankai discloses that the sensitivity of the plurality of sensors can be adjusted, and that the state transition is based on the plurality of the sensors, therefore, the identifying of the second state transition at the second sensitivity level is based at least in part on a second of sensor data obtain from at least one sensor of the exoskeleton system, and that the set of sensor data identifies that second state transition at the second sensitivity level, but would not identify the second state transition at the first sensitivity level of the first mode due to the first sensitivity level being less sensitive compared to the second sensitivity level, since once the user set a second sensitivity that second sensitivity is related to the second state transition, the device would not identify the second state transition at the first sensitivity (see paragraphs 0159 and 0173, 0176-0178 and 0204).
Regarding claim 14, Sankai discloses that wherein identifying the second state transition while operating in the second mode and using the second sensitivity level comprises: determining that the exoskeleton is in a first physical state (standing state), 
Regarding claim 15, Sankai discloses that the first physical state is a standing state, wherein one of the plurality of available physical state transitions is to a sit state, and wherein another one of the plurality of physical state transitions is to a walking state (Sankai discloses in paragraphs 0148 and 0195 that the device assist the user in standing, sitting and walking, and since the selection of the different sensitivity levels 
Regarding claim 16, Sankai discloses that wherein the receiving a state transition intention input does not trigger a state transition by the exoskeleton system (see the rejection to claim 6, Sankai discloses that the state transition intention input is to select different sensitivity, the triggering of the state transition is done by the user via muscle/biopotential sensors, and the exoskeleton system transitioning to different states based on the intention of the user).
Regarding claim 17, Sankai discloses receiving a state transition intention input does not limit viable physical state transition options of the exoskeleton system (see paragraphs 00159 and 0172 an 0176-0178 of Sankai, the state transition intention input is merely an adjustment of sensitivity of the plurality of sensors, and would not limit viable physical state transition options of the exoskeleton system).
Regarding claim 18, Sankai discloses that the executing the semi-supervised invent recognition control program further causes the exoskeleton system to cause the exoskeleton system to operate in the first mode with sensitivity to identifying state transitions of the exoskeleton system at the first sensitivity level; and identify a second state transition while operating in the first mode and using the first sensitivity level, and in response, facilitating the identified second state transition by actuating the exoskeleton system (see paragraphs 0173, 0176-0178 and 0204, Sankai discloses that the sensors senses muscle activity and thereby providing an assistive torque in response, wherein the muscle activity would be a sign of intent of the user to transition to a different state, and further discloses in paragraph 0159 that the data from the 
 Regarding claim 19, Sankai discloses that the sensitivity of the signals of the biopotential sensors can be adjusted, therefore the executing the semi-supervised intent recognition control program further causes the exoskeleton system to: receive a second state transition intention input after the switching back to operating in the first mode from the second mode, and in response to the second state transition intention input, changing the exoskeleton system to operate in the second mode with sensitivity to detecting state transitions at the second sensitivity, if the user were to adjust the sensitivity back to the first sensitivity using the 157b of device 140 of Sankai, furthermore, since the sensitivity level can be adjusted, the system would be capable of again switching back to operating in the first mode and using the first sensitivity level in response to a further second mode timeout (when user actively moving to first sensitivity level, then the second mode is considered to be timeout), the again switching back to operating in the first mode occurring without identifying a state transition or facilitating a state transition by the exoskeleton system while operating in the second .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP2000-51289) in view of Sankai (2016/0331624) and Roberts Ugrinovic (WO 2016/166588).
Regarding claim 1, Yamamoto discloses a wearable pneumatic exoskeleton (exoskeleton shown in figs. 1-2) configured to execute a semi-supervised intention recognition control program (see paragraphs 0027-0028 of the English translation of JP2000-51289, Yamamoto discloses that the muscle sensor converts the flexion/extension movement of the knee into a voltage signal, the muscles that drive the knee joint that the caregiver tries to extend the knee become stiff, the output signal of the muscle sensor rises and air is supplied to the pneumatic actuator 41, assists the caregiver’s knee extension, therefore, control program that controls the pneumatic actuator based on the muscle sensor is a semi-supervised intention recognition control program, since the muscle sensor senses the intention of the user, since the control program is initiated by the muscle contraction and extension of the user, it is semi-supervised, relatively), the exoskeleton system comprising: a left and right pneumatic leg actuator unit (41, 15, 11 on the left side and 41, 15, 11 on the right side, see paragraph 0026, see figs. 1-2) configured to be respectively associated with a left and right leg of a user wearing the exoskeleton system (see figs. 1-2 and paragraphs 0016, 0022, and 0027) and configured to assume and transition between a plurality of physical states including at a standing state (see fig. 2, paragraph 0015), the left and right pneumatic actuator units (41, 15 and 11) each including: a rotatable joint (joint formed 
However, Sankai teaches a wearable exoskeleton (10, fig. 1, paragraph 0085) configured to execute a semi-supervised intention recognition program (see paragraph 0172 and 0176, Sankai discloses a plurality of sensors including biopotential signal sensor used for controlling the drive motors for moving the hip and knee joints, the biopotential measures muscle activity and based off of the muscle activity would provide a corresponding assistance to the user via the actuators, therefore, the program that is used to process the sensor signal to determine correspond assistance would be the semi-supervised intention recognition program), an exoskeleton computing device (18/18a and 140, see paragraph 0085) including a plurality of sensors (biopotential signal sensor comprising electrodes that are attached to respective parts of the hip joints and knee joints, see paragraph 0176), a user input having a state transition intention input button (140 comprising a button for adjusting the sensitivity of the biopotential signals and amplification factor 157b, see paragraph 0159, furthermore, Sankai discloses in paragraphs 0173, 0176-0178 and 0204 that the sensors senses muscle activity and thereby providing an assistive torque in response, wherein the muscle activity would be a sign of intent of the user to transition to a different state), a memory storing at least a semi-supervised intent recognition control program (see 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exoskeleton computing device of Yamamoto to be the exoskeleton computing device of Sankai for the purpose of 
After the modification, the exoskeleton computer device would have the controller 140 of Sankai to control the sensitivity, therefore, the exoskeleton is capable of switching back to operating in the first mode and using the first sensitivity, if a user decided to switch back after a certain amount of time, wherein that certain amount of time is the timeout of the second mode (it is noted that the claim fails to claim what performs the time out, if there is a timer or the step is automatically performed by a processor or if the time out is a manual timeout that is determined mentally by the user and then manually switching back to the first mode after the user decided to switch back).  
However, if there is any doubt that the modified Yamamoto discloses a processor and a memory. 
Roberts Ugrinovic teaches a memory for storing a control program and a processor that execute a control program (see page 10, lines 14-24, Roberts Ugrinovic discloses a processor that classifies intended movement of the user, calculating and recording the trajectory and the information is kept in a memory of the device, and the processor receives the signal sent by each of the sets of EMG sensors, classifying the level of effort of the muscle group, and a control algorithm determines the need to supply torque to each joint in accordance with the level of effort sensed by the respective muscle group). 

Regarding claim 2, the modified Yamamoto discloses that the sensitivity of the plurality of sensors can be adjusted, and that the state transition is based on the plurality of the sensors, therefore, the identifying of the second state transition at the second sensitivity level is based at least in part on a second of sensor data obtain from the plurality of sensors of the exoskeleton computing device, and that the set of sensor data identifies that second state transition at the second sensitivity level, but would not identify the second state transition at the first sensitivity level of the first mode due to the first sensitivity level being less sensitive compared to the second sensitivity level, since once the user set a second sensitivity that second sensitivity is related to the second state transition, the device would not identify the second state transition at the first sensitivity (see the above rejection and modification with Sankai). 
Regarding claim 3, the modified Yamamoto discloses that the sensitivity of the signals of the plurality of sensors can be adjusted, therefore the executing the semi-supervised intent recognition control program further causes the exoskeleton system to: receive a second state transition intention input after the switching back to operating in the first mode, and in response, changing the exoskeleton system to operate in the second mode with sensitivity to detecting state transitions at the second sensitivity level 
Regarding claim 4, the modified Yamamoto discloses that wherein identifying the second state transition while operating in the second mode and using the second sensitivity level comprises: determining that the exoskeleton is in a standing state, with the exoskeleton having an option to transition to either a sit state or walk state from the standing state while operating in the second mode and after receiving the state transition intention input, monitoring for state transitions including for a state transition to either of the sit state or walk state, and identifying the second state transition using the second sensitivity level, the second state transition being to one of the sit state or walk states, and in responses facilitating the transition to the one of the sit state or walk state by actuating the exoskeleton system (see paragraph 0015 and of Yamamoto, Yamamoto discloses transitioning from a standing position to a position that is standing 
Regarding claim 5, the modified Yamamoto discloses that wherein the receiving a state transition intention input does not trigger a state transition by the exoskeleton system (see paragraph 0027 of Yamamoto and modification with Sankai, the state transition intention input is to select different sensitivity, the triggering of the state transition is done by the user via muscle/biopotential sensors, and the exoskeleton system transitioning to different states based on the intention of the user), and wherein receiving a state transition intention input does not limit viable physical state transition options of the exoskeleton system (see paragraph 0027 of Yamamoto and paragraphs 0159, 0172 an 0176-0178 of Sankai, the state transition intention input is merely an . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Griffith (2018/0079071) is cited to show a pneumatic exomuscle system. 
Swift (2020/0253808)(2018/0221237) is cited to show a exoskeleton comprising pneumatic bellows actuator.  
Sankai (2008/0234608) is cited to show an exoskeleton system comprising a intent recognition control program. 
Tokuyoshi (JP2007-282991) is cited to show an exoskeleton system comprising a plurality of bellows actuators. 
Yamamoto (WO2015/104832) is cited to show an exoskeleton system comprising a plurality of bellows actuators. 
Yamamoto (WO 2017/110453) is cited to show a rehabilitation system comprising a plurality of bellows actuators. 
Yamamoto (2011/0118635) is cited to show a pneumatic bellows actuator for assisting motion of a joint. 
Roy (2006/0173552) is cited to show a prosthetic or orthotic systems having a control program that allows a detection sensitivity level to be adjusted. 
Sankai (2008/0161937) is cited to show an exoskeleton comprising a plurality of EMG sensors.  
TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785